Citation Nr: 0110551	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Irving M. Solotoff, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and I.M.S. 



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran had active military service from January 
1941 to September 1945.  The veteran was interned for 10 1/2 
months as a prisoner of war.  The appellant is the deceased 
veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
seeking entitlement to Dependency and Indemnity Compensation 
based on service connection for the cause of the veteran's 
death, and also determined that she was not entitled to basic 
eligibility for Dependent's Educational Assistance under 
chapter 35 of the United States Code, death pension, and 
accrued benefits.  In July 1998, the RO issued notice of the 
adverse decision and notice of her appellate rights.  In 
February 1999, the appellant requested reconsideration of her 
claim for service connection for the cause of the veteran's 
death.  In March 1999, the RO confirmed the prior denial of 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in July 1999.  The 
RO issued a statement of the case on the issue of service 
connection for the cause of death.  The appellant filed a 
timely appeal.  

The appellant presented additional medical evidence at a 
hearing before a Member of the Board in January 2001.  See 38 
C.F.R. § 20.709 (2000).  The appellant waived her procedural 
right to have this evidence first reviewed by the agency of 
original jurisdiction in favor of direct review by the Board.  
See 38 C.F.R. § 20.1304(c) (2000). 


FINDINGS OF FACT

1. The veteran died in March 1998; the immediate cause of 
death was listed as anoxic encephalopathy due to an airway 
obstruction by food bolus.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause of death was arteriosclerotic cardiovascular 
disease.  

2. During his lifetime, the veteran was service-connected for 
arteriosclerotic heart disease with atrial fibrillation 
and mild cardiomegaly evaluated as 30 percent disabling 
and a history of duodenal ulcer evaluated as non-
compensably disabling.  

3. Credible evidence has been submitted to show that the 
veteran's "wolfing down" and gulping his food, which has 
been attributed to his prisoner of war status, decreased 
the function of his heart muscle and caused him to freeze 
up while eating to result in his choking death.  

4. Anoxic encephalopathy, the immediate cause of the 
veteran's death, was materially contributed to by an 
eating disorder incurred in service and the service-
connected arteriosclerotic heart disease.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim and redefined the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 104 (2000).  

After a review of the record, the Board is satisfied that VA 
has provided notice to the appellant of the required 
information and evidence and the assistance to obtain that 
evidence.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000).  The 
Board determines that no further assistance to the appellant 
is required as regards the claim for service connection for 
the cause of the veteran's death and the appellant will not 
be prejudiced if the Board decides the same claim on a 
different basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
See 38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  See 38 C.F.R. § 3.312(c)(1).  If 
the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(2). 

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  See 38 C.F.R. § 3.312(c)(3).



Factual background

Terminal hospital records from Columbia University Hospital 
and Medical Center dated in March 1998 reflect that the 
veteran was seven weeks status post coronary artery bypass 
surgery.  He apparently had been eating dinner at home with 
his wife, when he was found choking on a piece of meat.  He 
passed out.  Paramedics were called.  A large piece of meat 
was removed from his throat at the home.  He was taken to the 
emergency room, where cardiopulmonary resuscitation was 
continued.  The assessment was cardiopulmonary arrest 
secondary to choking and type II diabetes.  

The death certificate reflects that the veteran died at age 
78 in March 1998.  The immediate cause of death was anoxic 
encephalopathy due to airway obstruction by food bolus.  
Other significant conditions contributing to death but not 
resulting in the airway obstruction was arteriosclerotic 
cardiovascular disease.  An autopsy was not performed.  The 
record reflects that it was an accident and that the veteran 
choked on food at his residence.  

At the time of the veteran's death, he was service-connected 
for arteriosclerotic heart disease with atrial fibrillation 
and mild cardiomegaly, then evaluated as 30 percent disabling 
and history of duodenal ulcer evaluated as non-compensably 
disabling.  

The appellant, the decedent's spouse, asserts that the 
veteran developed an eating disorder as a result of his 
prisoner of war experience, which resulted in his death by 
choking.  She asserts that the veteran had a psychotic 
fixation of never having enough to eat.  The appellant noted 
that when there was company for dinner, he would watch 
everyone's plate just to make sure that they did not get one 
iota more than he did.  Many arguments arose because of this 
untenable situation.  He was very anxious to eat his food and 
did not waste food.  In the alternative, she argues that his 
service-connected heart disease caused him to have a heart 
seizure and a coughing spell which resulted in his swallowing 
a whole bite of beef before he could either stop coughing or 
spit it out.  

Testimony from personal hearings held in November 1999 and 
January 2001 reflect that the night before the choking 
incident the veteran had had a very bad night of dreaming, 
screaming, and carrying on.  In the morning, he was in a 
depressed state of mind.  At the breakfast table, he put 
nitroglycerin under his tongue and he held himself.  She 
offered to call the doctor, he refused her.  Thereafter, he 
took another nitroglycerin.  The appellant asserts that the 
deceased veteran would eat even if he was in pain.  She 
recalled that the veteran asked her why she was pleasuring 
him with steak when prisoners of war did not have food to 
eat.  During the dinner meal of steak, the veteran started 
hollering that he was having pain.  He had the meat in his 
mouth and started choking.  He instructed her to get the 
pills.  She started for the pills and the next thing she knew 
he was on the floor turning blue.  He was choking.  He was 
holding his heart.  It appeared to her that he was having a 
heart attack, which caused him to gasp or swallow the meat.  

In pertinent part, testimony from I.M.S., a former prisoner 
of war, reflects that the veteran's weakened heart muscle 
prevented him from swallowing the piece of meat and prevented 
air supply from reaching the vital organs.  He opines that if 
the heart muscle had been in a better condition, it would 
have allowed the veteran to dislodge the piece of meat.  
I.M.S. also offered that the veteran was suffering from PTSD.  
He asserted that the veteran did not want to be perceived as 
crazy, so he avoided treatment.  He opined that the veteran 
experienced a nightmare/ flashback to the days where they did 
not have food and he was in such a hurry to gulp the food 
down that he had no thought of the consequences.  I.M.S. 
added that this behavior was all due to the eating disorder 
he developed while being deprived of food as a prisoner of 
war.  

The service department records reflect that on induction in 
January 1941, there were no abnormalities of the mouth or 
abdominal viscera, cardiovascular system, or lungs.  There 
were no hernias.  The records also reflect that the veteran 
was a prisoner of war for 11 months in Germany.  The 
separation examination dated in August 1945 reflects no 
varicose veins, normal abdominal viscera, no hernia, normal 
arteries, simple tachycardia of psychic origin, and possible 
bronchiolar fibrosis (prisoner of war).  

The first post service records in evidence are treatment 
records from Providence Hospital reflect that in August 1981, 
the veteran underwent a bilateral inguinal herniorrhaphy.  
While in the recovery room, the veteran sustained cardiac 
arrhythmia.  A thallium scan of the heart showed a slight 
area of decreased activity on the inferior wall.  The chest 
x-ray revealed that the veteran had sustained a pulmonary 
embolism with infarction following or during the surgical 
procedure and that this precipitated the atrial fibrillation.  
The final diagnoses were right inguinal hernia, probable 
pulmonary embolism, atrial fibrillation, hypothyroidism, and 
diabetes mellitus.  

In relevant part, a private statement from Dr. J.J.S. dated 
in October 1982 reflects that diabetes mellitus was 
discovered in August 1979.  The veteran was treated with diet 
and antidiabetic agents.  Dr. J.J.S. also noted that the 
veteran had recently gained 13 pounds in a 6-month period to 
indicate poor dietary control.  He was diagnosed with mild 
hypothyroidism in January 1979 and treated with 
levothyroxine.  He had an elective herniorrhaphy in August 
1981 that was followed by cardiac arrhythmia postoperatively. 

In brief, the report of the November 1982 VA examination 
reflects borderline cardiomegaly and arteriosclerotic heart 
disease - class II.  The report of the September 1983 VA 
examination and former prisoner of war summary sheet reflects 
that diabetes mellitus was treated with Tolinase; 
hypothyroidism was treated and controlled; arteriosclerotic 
heart disease class II - treated; spur of the nasal septum; 
Meniere's disease; moderately severe bilateral sensorineural 
hearing loss; and prisoner of war protocol.  On examination, 
there were no masses or tenderness to the abdomen.  The 
evaluation of the heart revealed no murmur, a negative 
rhythm, slight megaly, and distant tones.  He weighed 202 
pounds.  He wore dentures.  The gastrointestinal examination 
was negative.  He was on medications for palpitations.  

Private treatment records from Dr. A.E.O. reflect atrial 
fibrillation, bi-atrial enlargement, minimal mitral 
regurgitation, and well preserved left ventricular systolic 
function in December 1993.  Treatment records from Providence 
Hospital and Medical Center dated for the period from 
September 1993 to April 1994 reflect multiple evaluations of 
the gastrointestinal tract.  The clinical findings included 
small hiatal hernia with reflux and ridged body and antrum; 
multiple diverticula of the colon; cholelithiasis; ulcers at 
or near the gastroesophageal junction; and gastritis. 

The March 1994 Thallium stress study completed at Providence 
Hospital and Medical Center reflects that there were areas of 
decreased perfusion in the septum, the posterior inferior 
wall and some patchy uptake in the anterior wall.  There was 
considerable reaccumulation of radionuclide in these areas 
and this raised the possibility of zones of stress induced 
ischemia in these regions.  This was a new finding since the 
studies of March 14, 1990.  In July 1994, the veteran 
sustained a stroke.  The discharge diagnoses were stroke, 
atrial fibrillation, chronic diabetes mellitus, and history 
of peptic ulcer disease.  Treatment records from Providence 
Hospital Behavioral Medicine dated in March 1995 reflect 
major depression, recurrent with psychotic features.  

In relevant part, treatment records from the office of Dr. 
A.E.O. include Holter Monitor Reports dated in July 1994 and 
January 1996 which reveal atrial fibrillation throughout the 
recording time with moderate ventricular response; occasional 
episodes of bradycardia were noted during the sleeping hours 
only; occasional isolated PVCS; no ischemic changes; and that 
no symptoms were noted in the patient diary.  Clinic entries 
dated in January and March 1996 reflect fatigue and 
depression.  The EKG revealed atrial fibrillation with a slow 
ventricular response.  The clinical impressions were chronic 
atrial fibrillation, previous cerebrovascular accident, 
history of gastric ulcer, hypothyroidism, diabetes mellitus, 
probable coronary heart disease, and depression.  

In pertinent part, the November 1997 VA examination reflects 
that the veteran had had cardiac irregularity for many years 
and had been on medication consistently for this condition.  
There was no background or history of hypertension.  He did 
have a cerebrovascular accident about three years ago, but 
there was no paralysis.  He did experience some slurring of 
his speech and a memory deficit.  On examination, he denied 
any chest pain or precordial pressure.  He did experience 
some exertional dyspnea and used two pillows in order to 
sleep comfortably at night.  There was no history of 
coughing, expectoration, hemoptysis, or wheezing.  The 
veteran stated that he had not smoked for over forty years.  
He denied congestive heart failure or a substantiated 
myocardial infarction.  The veteran's appetite was normal.  
His weight was stable.  He denied any nausea or vomiting, but 
he did have some degree of gas and bloating.  He complained 
of some occasional abdominal pain, especially after eating 
certain foods.  His bowels have tended to be constipated, but 
there was no particular change in bowel habits and there had 
been no blood in the stool.  

On examination, the heart did appear enlarged to the left.  
His blood pressure was 150/78.  The abdomen was soft with no 
masses, tenderness, or spasms.  He had never been on insulin 
for mild diabetes.  The diagnoses were arteriosclerotic heart 
disease, atrial fibrillation and mild cardiomegaly with no 
evidence of failure; duodenal ulcer by history, activity to 
be determined; and diabetes mellitus non-insulin dependent, 
stable.  Diagnostic testing in November and December 1997 
showed diverticulosis, moderate hiatus herniation, marked 
gastroesophageal reflux, no ulcerative changes or other 
evidences of peptic ulcer disease.  

A February 1998 statement from Dr. R.A.G. reflects that the 
veteran's blood pressure was 152/75 in the right arm in the 
recumbent position.  His heart rate was 70-80 beats per 
minute, and irregularly irregular.  He was in atrial 
fibrillation.  

The RO received multiple private statements from Dr. S.L. 
dated in April 1998, January 1999, March 1999, and December 
1999.  In essence, the statements reflect that the veteran 
had been under his care for many years prior to his death.  
Through the years, the veteran had been treated for 
psychoses, depression, gastric ulcer, hypothyroidism, and 
gastroparesis resulting from his diabetes, cardiovascular 
disease, and an eating disorder.  The veteran continued to 
have nightmares since his military experience and had a 
severe eating disorder, which actually resulted in his death.  
Dr. S.L. opined that the episodes that led to the veteran's 
death were a direct result of his military experience during 
World War II.  He added that as a prisoner of war for 11 1/2 
months, the veteran found it necessary to eat in a "wolfing 
down" fashion in order to be able to eat without his food 
being taken away from him.  Over the years, this became a way 
of life and unfortunately was the cause of his death.  The 
physician noted that elderly people cannot eat with the same 
hearty gusto as they did when they were young and this 
gulping down of too much food at times brought fatal results.  

In December 1999, Dr. S.L. added that PTSD and ischemic heart 
disease in combination were debilitating enough to render the 
veteran less capable of resisting the choking to death on a 
piece of meat on the day he died.  The "wolfing down" and 
gulping of his food, all were eating habits that the veteran 
developed while a prisoner of war, which decreased the 
function of his heart muscle, and caused him to freeze up 
while eating, for fear that his food would be taken away from 
him.  He offered that it was an accepted fact in the medical 
community that stress, ischemia, and fear of not getting 
enough to eat could cause a person to choke up and gag on the 
food already in his throat and completely cut off his oxygen 
intake and supply.  


Analysis

Notwithstanding the fact that the appellant has not proven 
that the service-connected heart disease caused the veteran 
to have a heart seizure and a coughing spell to result in his 
swallowing a whole bite of beef before he could either stop 
coughing or spit it out, the Board determines that service 
connection for the cause of the veteran's death is warranted 
on a separate basis.  

First, the veteran is service-connected for arteriosclerotic 
heart disease with mild cardiomegaly.  The veteran manifested 
chronic atrial fibrillation and decreased perfusion several 
years prior to his death.  A Thallium Scan in 1994 showed 
some ischemic changes.  Other clinical evidence of record 
demonstrated that seven weeks prior to the veteran's death, 
he had undergone coronary artery bypass surgery.  The night 
before the choking incident, the veteran had a very restless 
sleep and was depressed that morning.  The appellant 
testified that at breakfast, the veteran had clutched/ held 
his chest on several occasions.  He self administered 
sublingual nitroglycerin and continued to eat.  

Second, the clinical records in evidence demonstrate multiple 
evaluations for gastrointestinal complaints, that is, ulcer, 
diverticulosis, bloating, hiatal hernia, and cholelithiasis, 
as well as medicating with propulsid and prilosec, inter 
alia.  Specifically, the appellant noted that her spouse had 
a psychotic fixation toward food.  Even if he was in pain, he 
would eat.  That is what the veteran did on the day of the 
choking incident.  A former prisoner of war testified that he 
and other former prisoners of war feared not having food to 
eat and would gulp down whatever food they were given with no 
thought of the consequences.  These observations are accepted 
as credible.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In that regard, Dr. S.L. noted for the record that 
the veteran had an eating disorder that was attributed to his 
10-1/2 month internment as prisoner of war during World War II.  
See Hernandez-Toynes v. West, 11 Vet. App. 379 (1998).  This 
opinion is accepted as credible based on the physician's 
pattern of treatment of the veteran and in light of the 
evidence.  

Finally, there is no evidence that the veteran had changed 
his perceptions about food on the day of the choking 
incident.  There is evidence that the veteran experienced 
psychic distress the night before and was noticeably 
depressed the day of the incident.  There is evidence that 
the veteran, experiencing chest discomfort, medicated his 
chest pain with nitroglycerin sublingually and continued to 
eat his meals as usual on the day of the choking incident.  
There is medical evidence of atrial fibrillation, ischemia, 
arteriosclerotic heart disease, mild cardiomegaly, and recent 
coronary artery bypass surgery to support Dr. S.L.'s opinion 
that the veteran was debilitated and thus predisposed to 
ischemia and less capable of resisting choking to death.  It 
appears reasonable to conclude that impaired heart muscle 
function, ischemia, and choking on a food bolus would further 
stress the heart and increase ischemia.  Therefore, the Board 
is persuaded by Dr. S.L.'s opinion that all these factors 
together as residuals of the veteran's military service 
(i.e., prisoner of war status) rendered the veteran less 
capable of resisting the choking to death on a piece of meat.  
In the absence of evidence to the contrary, the Board 
resolves all reasonable doubt in favor of the appellant to 
find that anoxic encephalopathy, the immediate cause of the 
veteran's death, was materially contributed to by an eating 
disorder incurred in service and the service-connected 
arteriosclerotic heart disease.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



ORDER

Service connection for the cause of the veteran's death is 
granted. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

